EXHIBIT State of Delaware Secretary of State Division of Corporations Delivered 01:17 PM 11/05/2009 FILED 10:56 AM 11/05/2009 SRV 090993064 - 4749927 FILE CERTIFICATE OF INCORPORATION FIRST: The name of this corporation shall be FROZEN FOOD GIFT GROUP, TNC. SECOND: Its registered office in the State of Delaware is to be located at 27IlCenterville Road, Suite 400, Wilmington, County of New Castle, Delaware, 19808. The name of its registered agent at such address is The Company Corporation. THIRD: The purpose or purposes of the corporation shall be: To engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. FOURTH: The total number of shares of stock, which this corporation is authorized to issue, is Two Hundred Million (200,000,000) shares of common stock with a par value of $0,0001. FIFTH: The name and address of the incorporator is as follows: The
